    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 1 of 6 PageID #:891




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DAWN HANSON, CHRISTINE               )
 FERNALD, DEBORAH HANSEN,             )
 LEANNE MUSCARI, PHILLIP POPA,        )                   Case No. 15-cv-5354
 and CATHY ZINGA individually and on  )
 behalf of all other similarly situated
                                      )                   Judge Robert M. Dow, Jr.
 employees,                           )
                                      )
               Plaintiffs,            )
                                      )
         v.                           )
                                      )
 CHRIS LEVAN, individually and in his )
 official capacity as Milton Township )
 Assessor, and MILTON TOWNSHIP,       )
                                      )
               Defendants.            )

                                             ORDER

        Currently before the Court is Plaintiffs second motion for reconsideration [106] of the
Court’s April 6, 2016 Memorandum Opinion and Order [43] and January 24, 2017 Order [60].
Plaintiffs request that the Court “find that township deputy assessors are not policymakers strictly
as a matter of law, deny Defendants’ Motion to Dismiss and reinstate Plaintiffs’ Count I First
Amendment Retaliation claims for further proceedings.” [106] at 1. For the reasons explained
below, Plaintiffs’ motion is granted. This case is set for status hearing on October 23, 2018 at 9:45
a.m.

                                          STATEMENT

         The Court takes the following facts from Plaintiffs’ governing third amended complaint
[65]. Defendant Milton Township (“Township”) is a township organized under the Illinois
Township Code and located in DuPage County, Illinois. The Milton Township Assessor’s Office
(“Assessor’s Office”) is an arm of the Township. Plaintiffs were Assessor’s Office employees
until they were terminated on January 3, 2014. More specifically, Plaintiffs Dawn Hansen,
Christine Fernald, Deborah Hansen, Leanne Muscari, and Cathy Zinga worked as Deputy
Assessors in the Assessor’s Officer from 2006 or 2007 until January 3, 2014. They are all Certified
Illinois Assessing Officers (“CIAOs”). Plaintiff Popa worked as an IT Administrator in the Milton
Township Assessor’s Office from 2007 until January 3, 2014.

       Defendant Chris LeVan was elected to the office of Milton Township Assessor in April
2013 and took office on January 1, 2014. Plaintiffs alleges that LeVan “is a policymaker
responsible for overseeing government operations including but not limited to the hiring and
termination of Assessor’s Office employees.” [65] at 4. LeVan’s predecessor was Bob Earl, who
    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 2 of 6 PageID #:891




served as Milton Township Assessor from January 2006 until LeVan took office. The complaint
alleges that Earl and the Township Supervisor, Chris Heidorn, became political adversaries in
2012. Heidorn recruited LeVan to run against Earl for Township Assessor. Heidorn endorsed and
promoted LeVan before the DuPage Republican Committee (“DRC”) to gain the DRC’s
endorsement and prevent Earl from getting the endorsement. The DRC endorsed LeVan.
Plaintiffs publicly supported Earl or were perceived by LeVan and Heidorn as having supported
Earl. Plaintiffs publicly opposed LeVan for Township Assessor.

        LeVan was elected in the April 2013 election, with his term to begin on January 1, 2014.
The complaint alleges that, shortly after the election, LeVan began hiring certain individuals,
including family members and Heidorn’s political allies, to replace Plaintiffs. Around October
2013, Heidorn informed Plaintiffs that they were going to be discharged from their employment
at the Assessor’s Office. According to the complaint, Heidorn was purportedly acting on behalf
of LeVan. The complaint alleges that “Heidorn specifically told Hansen that she would be
terminated once LeVan took office because she was an Earl supporter and LeVan had some
‘political favors’ that needed to be met—meaning that her job been promised to a LeVan
supporter.” [65] at 7. As soon as LeVan took office at the beginning of 2014, Plaintiffs were
formally discharged from their positions at LeVan’s behest. LeVan terminated 7 of 10 employees
in the Assessor’s office. All of the terminated employees were Earl supporters. LeVan
immediately began hiring employees who supported his election bid.

       In Count I of their complaint, which is the only count at issue here, Plaintiffs allege that
Defendants violated the First Amendment by terminating their employment in retaliation for
supporting Earl in the election. Defendants moved to dismiss the First Amendment claim (along
with other claims) on the basis that the position of Deputy Assessor is a policymaking position
and, therefore, Plaintiffs’ political affiliation was an appropriate criterion for employment as a
Deputy Assessor and a valid basis on which to terminate Plaintiffs under applicable First
Amendment precedent.

        Judge Der-Yeghiayan, to whom this case previously was assigned, granted Defendants’
motion to dismiss the First Amendment retaliation claim as to the Deputy Assessor Plaintiffs. See
[43]. Judge Der-Yeghiayan agreed with Defendants that the Deputy Assessor position is
inherently a policy-making position and, therefore, Deputy Assessors are subject to being removed
from public employment for political reasons. Judge Der-Yeghiayan began his analysis with a
section of the Illinois Property Tax Code, which provides:

       Valuation in general assessment years. On or before June 1 in each general
       assessment year in all counties with less than 3,000,000 inhabitants, and as soon as
       he or she reasonably can in each general assessment year in counties with 3,000,000
       or more inhabitants, or if any such county is divided into assessment districts as
       provided in Sections 9-215 through 9-225, as soon as he or she reasonably can in
       each general assessment year in those districts, the assessor, in person or by deputy,
       shall actually view and determine as near as practicable the value of each property
       listed for taxation as of January 1 of that year, or as provided in Section 9-180, and
       assess the property at 33 ⅓ % of its fair cash value, or in accordance with Sections
       10-110 through 10-140 and 10-170 through 10-200, or in accordance with a county

                                                 2
    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 3 of 6 PageID #:891




       ordinance adopted under Section 4 of Article IX of the Constitution of Illinois. The
       assessor or deputy shall set down, in the books furnished for that purpose the
       assessed valuation of properties in one column, the assessed value of improvements
       in another, and the total valuation in a separate column.

35 ILCS 200/9-155 (emphasis added). Judge Der-Yeghiayan found that this statutory language,
which authorizes deputy assessors to perform assessments, was similar to the language at issue in
People ex rel. Cutmore v. Harding, 164 N.E. 827 (Ill. 1929). In Cutmore, the issue was whether
deputy assessors should be considered “clerks,” who were entitled to higher compensation
pursuant to statute. The Illinois Supreme Court held that deputy assessors could not be considered
clerks, because “[t]he deputy assessor has the same authority to make the assessment of real
property as his principal” and “is pro hac vice the assessor and his act is in law the act of the
assessor.” Id. The court came to this conclusion based on statutory language providing that that
“the assessor shall, before the first day of June in the year 1899 and every fourth year thereafter,
in person or by his deputy, actually view and determine as near as practicable the value of each
tract or lot of land listed for taxation as of the first day of April of each year, and assess the same
at the value required by law, setting down the sum in proper columns prepared therefor in duplicate
books furnished him.” Id. at 829 (emphasis added). The court concluded that “[c]alling him a
clerk, *** while the duties imposed on him are those of a deputy, requiring examination, discretion,
judgment, and determination of value, does not make him a clerk, or authorize him to receive,
instead of the compensation which may be provided by law for a deputy, the higher compensation
which may be authorized for a clerk.” Id.

         Judge Der-Yeghiayan also relied on Kline v. Hughes, 131 F.3d 708 (7th Cir. 1997), in
which the Seventh Circuit determined that, under Indiana’s statutory scheme, political affiliation
was an appropriate requirement for the deputy county auditor’s job, because “a deputy county
auditor may perform all the official duties of the county auditor” and “plays a vital role in the
implementation of the county auditor’s policies.” Id. at 710. Judge Der-Yeghiayan determined
that, “[s]imilarly, in the instant action, the Illinois statutory scheme and Illinois court precedent
make clear that the deputy assessor position plays a part in the implementation of an assessor’s
policies and has meaningful input into governmental decisionmaking on issues where there is room
for principled disagreement on goals or their implementation.” [43] at 7-8. Further, according to
Judge Der-Yeghiayan’s analysis, “Plaintiffs [did] not show[] that there are any material
distinctions between the Illinois and Indiana statutory schemes. Id. at 8. Judge Der-Yeghiayan
therefore granted Defendants’ motion to dismiss the Deputy Assessors’ First Amendment
retaliation claim, as well as other claims.

       Plaintiffs moved for reconsideration as to the First Amendment claim, see [44], which
Judge Der-Yeghiayan denied, see [60]. The case was transferred to this Court for all further
proceedings after Judge Der-Yeghiayan’s retirement. At the time of the transfer, Plaintiffs’ second
motion for reconsideration was pending.

        The Court considers Plaintiffs’ motion under Rule 59(e) of the Federal Rules of Civil
Procedure, which allows a party to direct the court’s attention to a “manifest error of law or fact
or to newly discovered evidence.” United States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010).
“A ‘manifest error’ occurs when the district court commits a ‘wholesale disregard, misapplication,
or failure to recognize controlling precedent.’” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir.
                                                  3
    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 4 of 6 PageID #:891




2015) (quoting Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)). “Whether to grant
a motion to reconsider is a matter squarely within the Court’s discretion.” Ritacca v. Storz
Medical, A.G., 298 F.R.D. 566, 569 (N.D. Ill. 2014). “A judge may reexamine his earlier ruling
(or the ruling of a judge previously assigned to the case)” if “he has a conviction at once strong
and reasonable that the earlier ruling was wrong, and if rescinding it would not cause undue harm
to the party that had benefited from it.” Avitia v. Metropolitan Club of Chicago, Inc., 49 F.3d
1219, 1227 (7th Cir. 1995).

        Plaintiffs’ second motion for reconsideration is based on Judge Tharp’s opinion in
McCarragher v. Ditton, No. 14-cv-8591 (“McCarragher”), which also involved a First
Amendment retaliation claim brought by a township deputy assessor. Judge Tharp declined to
follow Judge Der-Yeghiayan’s reasoning from this case. Judge Tharp determined that Cutmore
was not controlling, because it held only that making property assessments involves some measure
of discretion and judgment and did not answer “the question posed by the policy-making
exception,” namely, “whether the employee can make discretionary policy decisions *** such that
political affiliation is an ‘appropriate requirement’ for effective performance of that job.” [106-1]
at 10. Judge Tharp also had a different take on the applicability of Kline. Whereas Indiana law
authorizes a deputy county auditor to “perform all of the official duties of the county auditor,”
Judge Tharp explained, Illinois’ “statutory scheme suggests the opposite scenario: that only the
Township Assessor may hire and fire, prepare the budget, or perform any function besides making
assessments” and that “even if the Township Assessor slot is vacated, no deputy takes over his or
her responsibilities, even temporarily.” Id. at 11.

        Upon careful review of Judge Der-Yeghiayan’s and Judge Tharp’s opinions, the authorities
they cite, and the parties’ briefs, the Court concludes that Plaintiffs’ First Amendment retaliation
claim should not have been dismissed at the pleading stage. “In determining whether a government
official is a policymaker, we examine “the powers inherent in a given office, as opposed to the
functions performed by a particular occupant of that office.” Davis v. Ockomon, 668 F.3d 473,
478 (7th Cir. 2012). Although in some cases these powers may be clearly defined by statute or
ordinance, “[t]he question of whether a position is exempted from the First Amendment patronage
dismissal ban is a factual one that should ordinarily be left for a jury to determine.” Pleva v.
Norquist, 195 F.3d 905, 912 (7th Cir. 1999).

         Under Illinois’ statutory scheme, township deputy assessors are authorized to make
assessments of the value of real property in the township. See 35 ILCS 200/9-155 (“the assessor,
in person or by deputy,” shall make assessments using the formula set out by statute); 35 ILCS
200/2-65 (“In all counties under township organization where a township *** assessor is unable
alone to perform all duties of the office, he or she may appoint one or more suitable persons as
deputies to assist in making the assessment, and may appoint other employees required for
operation of the office.”). However, the deputy assessor is not statutorily authorized to perform
all of the assessor’s duties. Only the assessor is authorized to prepare the budget (see 35 ILCS
200/2-30), and if the assessor’s position is vacant, the deputy assessor does not succeed the
successor but rather a new assessor, from the same political party as the person vacating the office,
must be appointed (see 35 ILCS 200/2-60). That distinguishes Illinois’ statutory scheme from
Indiana’s, which the Seventh Circuit considered in Kline, 131 F.3d at 710. The Indiana statute
governing deputy county auditors, by contrast, provides that “[a] deputy appointed under this
chapter may perform all the official duties of the officer who appointed the deputy and is subject

                                                 4
    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 5 of 6 PageID #:891




to the same regulations and penalties as the officer,” and “[t]he officer appointing the deputy is
responsible for all the official acts of the deputy.” IC 36-2-16-3. Defendants do not identify, and
the Court has not found, any Illinois statutes granting similar broad powers to township deputy
assessors.

        Beyond the statutory scheme, Defendants have not identified any ordinance, job
description, or other formal or informal source of authority that grants township deputy assessors
any authority over policymaking. And according to the complaint, Plaintiffs had no policymaking
authority. Rather, according to Plaintiffs, their “positions with the Milton Township Assessor’s
Office did not provide them with any policymaking authority” and “[l]ower level Deputy
Assessors are not authorized to advise the Assessor on policy issues.” [65] at 11-12.

         Further, as Judge Tharp determined in McCarragher, “it is not clear what policy goals or
political agenda the Assessor’s office is tasked with or has influence over,” because “[n]o one ever
says.” [106-1] at 13. “Without knowing what the policymaking role even of the elected Assessor
are, this Court cannot conclude on the pleadings that [a Milton] Township deputy assessor is, as a
matter of law, inherently empowered to have meaningful input in discretionary governmental
decision-making or authority over policy.” Id. Cutmore does not change this conclusion. That
case had nothing to do with the First Amendment or the policymaker exception and held only that
deputy assessors’ assessment of real property requires “examination, discretion, judgment, and
determination of value” and therefore deputy assessors should not be considered “clerks” under
Illinois’ statutory scheme. As Judge Der-Yeghiayan correctly recognized elsewhere in his opinion,
not all jobs that require the use of discretion are policymaking positions. See [43] at 5. “[P]ositions
requiring the exercise of professional rather than political discretion do not properly fall within the
policymaker exception.” Davis v. Ockomon, 668 F.3d 473, 477 (7th Cir. 2012). The Court cannot
determine at this early stage of the case which category Milton Township Deputy Assessors fall
into, and therefore concludes that it was error to dismiss Plaintiffs’ First Amendment retaliation
claim.

        Finally, the Court considers whether Defendants will suffer any “undue harm” if the First
Amendment claim is reinstated. Avitia, 49 F.3d at 1227. The Court concludes that they would
not. It benefits all of the parties to resolve this issue now, rather than on appeal after the case has
concluded in this Court. This case is still in the pleading stage and Plaintiffs’ First Amendment
claim was going to go forward in part (based on Popa’s termination) regardless of the Court’s
ruling on the motion for reconsideration. Therefore, the Court grants Plaintiffs’ motion and
reinstates the First Amendment retaliation claim.




                                                  5
    Case: 1:15-cv-05354 Document #: 117 Filed: 10/03/18 Page 6 of 6 PageID #:891




                                         CONCLUSION

        For these reasons, Plaintiffs second motion for reconsideration [106] is granted. Count I
of Plaintiffs’ complaint, for First Amendment retaliation, is reinstated. This case is set for status
hearing on October 23, 2018 at 9:45 a.m.




Dated: October 3, 2018
                                                              ____________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge




                                                 6
